Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated July 10, 2017, is by and
between Verastem, Inc. (the “Company”), a Delaware corporation with its
principal place of business at 117 Kendrick Street, Suite 500, Needham, MA
02494, and Julie B. Feder (the “Executive”).

 

WHEREAS, the Executive has certain experience and expertise that qualify her to
provide management direction and leadership for the Company.

 

WHEREAS, the Company wishes to employ the Executive to serve as its Chief
Financial Officer.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company offers and the Executive accepts
employment upon the following terms and conditions:

 

1.              Position and Duties.  Upon the terms and subject to the
conditions set forth in this Agreement, the Company hereby offers and the
Executive hereby accepts employment with the Company to serve as its Chief
Financial Officer, reporting to the Company’s President and Chief Executive
Officer.  The Executive agrees to perform the duties of the Executive’s position
and such other duties as reasonably may be assigned to the Executive from time
to time.  The Executive also agrees that while employed by the Company, the
Executive will devote one hundred percent (100%) of the Executive’s business
time and the Executive’s reasonable commercial efforts, business judgment, skill
and knowledge exclusively to the advancement of the business and interests of
the Company and to the discharge of the Executive’s duties and responsibilities
for it.   Subject to prior approval of the President and Chief Executive
Officer, the Executive may join the board of directors or advisory committee of
one company.

 

2.              Compensation and Benefits.  During the Executive’s employment,
as compensation for all services performed by the Executive for the Company and
subject to her performance of her duties and responsibilities for the Company,
pursuant to this Agreement or otherwise, the Company will provide the Executive
the following pay and benefits:

 

(a)         Base Salary; Annual Bonus.  The Company will pay the Executive a
base salary at the rate of Three Hundred and Forty Thousand Dollars $340,000 per
year.  Such amount shall be payable in accordance with the regular payroll
practices of the Company for its executives, as in effect from time to time, and
subject to increase from time to time by the Board of Directors of the Company
(the “Board”) in its discretion.  The Executive shall have the opportunity to
earn an annual target bonus, prorated for the initial partial year of
employment, measured against performance criteria to be determined by the Board
(or a committee thereof) of thirty-five percent (35%) of the Executive’s then
current annual base salary, with the actual amount of the bonus, if any, to be
determined by the Board (or a committee thereof).  Any bonus amount payable by
the Company, if any, shall be paid no later than March 15 of the year following
the year in which such bonus is earned. The Executive must remain employed
through the last day of the year for which the bonus is earned in order to be
eligible to receive any bonus.

 

--------------------------------------------------------------------------------


 

(b)                                 Stock Options.  Subject to Board approval,
the Company will grant the Executive a stock option to purchase three hundred
and seventy thousand 370,000 shares of the Company’s Common Stock at fair market
value on the date of grant.  The stock option will vest at the rate of
twenty-five percent (25%) on the one year anniversary of the Executive’s date of
hire subject to her continuing employment with the Company, and no shares shall
vest before such date, except as provided below.  The remaining shares shall
vest quarterly over the next three (3) years in equal quarterly amounts subject
to the Executive’s continuing employment with the Company, except as noted
below.  The stock option shall be subject to the terms of the Company’s equity
plan, the applicable option award, and any applicable shareholder and/or option
holder agreements and other restrictions and limitations generally applicable to
common stock of the Company or equity awards held by Company executives or
otherwise imposed by law.

 

(c)          Participation in Employee Benefit Plans.  The Executive will be
eligible to participate in all Employee Benefit Plans from time to time in
effect for employees of the Company generally, except to the extent such plans
are duplicative of benefits otherwise provided the Executive under this
Agreement (e.g., severance pay) or under any other agreement.  The Executive’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.  The Company may alter, modify, add to or
delete its Employee Benefit Plans at any time as it, in its sole judgment,
determines to be appropriate, without recourse by the Executive.  For purposes
of this Agreement, “Employee Benefit Plan” shall have the meaning ascribed to
such term in Section 3(3) of ERISA, as amended from time to time.

 

(d)         Business Expenses.  The Company will pay or reimburse the Executive
for all reasonable business expenses incurred or paid by the Executive in the
performance of her duties and responsibilities for the Company, subject to any
maximum annual limit and other restrictions on such expenses set by the Company
and to such reasonable substantiation and documentation as it may specify from
time to time.  Any such payment or reimbursement that would constitute
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code (including the regulations promulgated thereunder, “Section 409A”)
shall be subject to the following additional rules: (i) no payment or
reimbursement of any such expense shall affect the Executive’s right to payment
or reimbursement of any other such expense in any other taxable year;
(ii) payment or reimbursement of the expense shall be made, if at all, not later
than the end of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to payment or reimbursement shall not
be subject to liquidation or exchange for any other benefit.

 

3.              Confidential Information, Non-Competition and Proprietary
Information.  The Executive has executed or will execute within five (5) days
following the date hereof the Company’s standard Employee Non-Solicitation,
Non-Competition, Confidential Information and Inventions Assignment Agreement. 
It is understood and agreed that breach by the Executive of the Employee
Non-Solicitation, Non-Competition, Confidential Information and Inventions
Assignment Agreement shall constitute a material breach of this Agreement.

 

4.              Termination of Employment.  The Executive’s employment under
this Agreement shall continue until terminated pursuant to this Section 4.

 

2

--------------------------------------------------------------------------------


 

(a)         The Company may terminate the Executive’s employment for “Cause”
upon written notice to the Executive received setting forth in reasonable detail
the nature of the Cause.  The following, as determined by the Board in good
faith and using its reasonable judgment, shall constitute Cause for termination:
(i) the Executive’s willful failure to perform, or gross negligence in the
performance of, the Executive’s material duties and responsibilities to the
Company or its Affiliates which is not remedied within ten (10) days of written
notice thereof; (ii) material breach by the Executive of any material provision
of this Agreement or any other agreement with the Company or any of its
Affiliates which is not remedied within ten (10) days of written notice thereof;
(iii) fraud, embezzlement or other dishonesty with respect to the Company or any
of its Affiliates; or (iv) the Executive’s commission of a felony or other crime
involving moral turpitude.

 

(b)         The Company may terminate the Executive’s employment at any time
other than for Cause upon written notice to the Executive.

 

(c)          The Executive may terminate her employment hereunder for Good
Reason by providing notice to the Company of the condition giving rise to the
Good Reason no later than thirty (30) days following the occurrence of the
condition, by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition.  For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the occurrence of any one
or more of the following events: (i) material diminution in the nature or scope
of the Executive’s responsibilities, duties or authority, provided that neither
(x) the Company’s failure to continue the Executive’s appointment or election as
a director or officer of any of its Affiliates nor (y) any diminution in the
nature or scope of the Executive’s responsibilities, duties or authority that is
reasonably related to a diminution of the business of the Company or any of its
Affiliates shall constitute “Good Reason”; (ii) a material reduction in the
Executive’s base salary other than one temporary reduction of not more than 120
days and not in excess of 20% of the Executive’s base salary in connection with
and in proportion to a general reduction of the base salaries of the Company’s
executive officers; (iii) failure of the Company to provide the Executive the
base salary or benefits owed to Executive in accordance with Section 2 hereof
after thirty (30) days’ notice during which the Company does not cure such
failure; or (iv) relocation of the Executive’s principal place of business more
than forty (40) miles from the then current location of the Executive’s
principal place of business.

 

(d)         The Executive may terminate her employment with the Company other
than for Good Reason at any time upon sixty (60) days’ notice to the Company. 
In the event of termination of the Executive’s employment in accordance with
this Section 4(d), the Board may elect to waive the period of notice, or any
portion thereof, and, if the Board so elects, the Company will pay the Executive
her then current base salary for the period so waived.

 

(e)          This Agreement shall automatically terminate in the event of the
Executive’s death during employment.  The Company may terminate the Executive’s
employment, upon notice to the Executive, in the event the Executive becomes
disabled during employment and, as a result, is unable to continue to perform
substantially all of her material duties and responsibilities under this
Agreement for one-hundred and twenty (120) days during any period of three
hundred and sixty-five (365) consecutive calendar days.  If any question shall
arise as to

 

3

--------------------------------------------------------------------------------


 

whether the Executive is disabled to the extent that the Executive is unable to
perform substantially all of her material duties and responsibilities for the
Company and its Affiliates, the Executive shall, at the Company’s request and
expense, submit to a medical examination by a physician selected by the Company
to whom the Executive or the Executive’s guardian, if any, has no reasonable
objection to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue.  If such a question arises and the Executive fails to submit to the
requested medical examination, the Company’s determination of the issue shall be
binding on the Executive.

 

5.              Severance Payments and Other Matters Related to Termination.

 

(a)         Termination pursuant to Section 4(b) or 4(c).  Except as provided in
Section 5(c) below, in the event of termination of the Executive’s employment
either by the Company other than for Cause pursuant to Section 4(b) of this
Agreement or by the Executive for Good Reason pursuant to Section 4(c) of this
Agreement:

 

i.                  The Company shall pay the Executive’s then-current annual
base salary for a period of nine (9) months in accordance with the Company’s
payroll practice then in effect, beginning on the Payment Commencement Date.

 

ii.                                       If the Executive is participating in
the Company’s group health plan and/or dental plan at the time the Executive’s
employment terminates, and the Executive exercises her right to continue
participation in those plans under the federal law known as COBRA, or any
successor law, the Company will pay the Executive a monthly cash amount equal to
the full premium cost of that participation (the “Benefits Payment”) for nine
(9) months following the date on which the Executive’s employment with the
Company terminates or, if earlier, until the date the Executive becomes eligible
to enroll in the health (or, if applicable, dental) plan of a new employer,
payable in accordance with regular payroll practices for benefits beginning on
the Payment Commencement Date.

 

iii.            The Company will also pay the Executive on the date of
termination any base salary earned but not paid through the, date of termination
(collectively, the “Accrued Amounts”).  In addition, the Company will pay the
Executive any bonus which has been awarded to the Executive, but not yet paid on
the date of termination of her employment, payable in a lump sum on the later of
such date when bonuses are paid to executives of the Company generally in
accordance with the timing rules of Section 2(a) and the Payment Commencement
Date.

 

iv.           Any obligation of the Company to provide the Executive severance
payments or other benefits under this Section 5(a) (other than the Accrued
Amounts) is conditioned on the Executive’s signing, returning and not revoking
an effective release of claims in the form provided by the Company (the
“Employee Release”) within the deadline specified therein (and in all events
within 60 days following the termination of the Executive’s employment), which
release shall not apply to (i) claims for indemnification in the Executive’s
capacity as an officer or director of the Company under the Company’s
Certificate of Incorporation, By-laws or agreement, if any, providing for
director or officer indemnification, (ii) rights to receive insurance coverage
and payments under any policy maintained by the Company and (iii) rights to
receive retirement benefits that are accrued and fully vested at the

 

4

--------------------------------------------------------------------------------


 

time of the Executive’s termination and rights under such plans protected by
ERISA.  Any severance payments to be made in the form of salary continuation
pursuant to the terms of this Agreement shall be payable in accordance with the
normal payroll practices of the Company, and will begin on the Payment
Commencement Date but shall be retroactive to the date of termination.  The
Executive agrees to provide the Company prompt notice of the Executive’s
eligibility to participate in the health plan and, if applicable, dental plan of
any employer.  The Executive further agrees to repay any overpayment of health
benefit premiums made by the Company hereunder.

 

(b)         Termination other than pursuant to Section 4(b) or 4(c).  In the
event of any termination of the Executive’s employment, other than a termination
by the Company pursuant to Section 4(b) of this Agreement or a termination by
the Executive for Good Reason pursuant to Section 4(c) of this Agreement, the
Company will pay the Executive the Accrued Amounts.  In addition, the Company
will pay the Executive any bonus which has been awarded to the Executive, but
not yet paid on the date of termination of the Executive’s employment, at such
time when bonuses are paid to executives of the Company generally in accordance
with the timing rules of Section 2(a).  The Company shall have no other payment
obligations to the Executive under this Agreement.

 

(c)          Upon a Change of Control. If, within ninety (90) days prior to a
Change of Control or within eighteen (18) months following a Change of Control
(as defined in Section 6 hereof), the Company or any successor thereto
terminates the Executive’s employment other than for Cause pursuant to
Section 4(b) of this Agreement, or the Executive terminates her employment for
Good Reason pursuant to Section 4(c) of this Agreement, then, in lieu of any
payments to the Executive or on the Executive’s behalf under
Section 5(a) hereof:

 

i.                  All of the Executive’s then remaining unvested stock
options, restricted stock and restricted stock units which, by their terms, vest
only based on the passage of time (disregarding any acceleration of the vesting
of such options, restricted stock or restricted stock units based on individual
or Company performance) that are outstanding immediately prior to the date of
termination shall (notwithstanding anything to the contrary in the applicable
award agreement) remain outstanding and eligible to vest until the Payment
Commencement Date and, subject to Section 5(c)(iii), automatically become fully
vested as of the Payment Commencement Date.

 

ii.               The Company shall pay, on the Payment Commencement Date, a
lump sum payment equal to twelve (12) months of the Executive’s then-current
annual base salary; provided, however, that if such termination occurs prior to
a Change of Control, such severance payments shall be made at the time and in
the manner set forth in Section 5(a)(i) during the period beginning on the date
of termination through the date of the Change of Control with any severance
remaining to be paid under this Section 5(c)(i) payable in a lump sum on the
closing date of the Change of Control (or, if later, the Payment Commencement
Date).

 

iii.            If the Executive is participating in the Company’s group health
plan and/or dental plan at the time the Executive’s employment terminates, and
the Executive exercises her right to continue participation in those plans under
the federal law known as COBRA, or any successor law, the Company will pay the
Executive the Benefits Payment for twelve (12) months following the date on
which the Executive’s employment with the Company

 

5

--------------------------------------------------------------------------------


 

terminates or, if earlier, until the date the Executive becomes eligible to
enroll in the health (or, if applicable, dental) plan of a new employer, with
such amount payable on a pro-rata basis in accordance with the Company’s regular
payroll practices for benefits beginning on the Payment Commencement Date.

 

iv.           The Company will also pay the Executive the Accrued Amounts.  In
addition, the Company will pay the Executive any bonus which has been awarded to
the Executive, but not yet paid on the date of termination of her employment,
payable in a lump sum on the later of such date when bonuses are paid to
executives of the Company generally in accordance with the timing rules of
Section 2(a) and the Payment Commencement Date.

 

v.              Any obligation of the Company to provide the Executive severance
payments or other benefits under this Section 5(c) (other than the Accrued
Amounts) is conditioned on the Executive’s signing, returning and not revoking
the Employee Release by the deadline specified therein (and in all events within
60 days following the termination of the Executive’s employment), which release
shall not apply to (i) claims for indemnification in the Executive’s capacity as
an officer or director of the Company under the Company’s Certificate of
Incorporation, By-laws or agreement, if any, providing for director or officer
indemnification, (ii) rights to receive insurance coverage and payments under
any policy maintained by the Company and (iii) rights to receive retirement
benefits that are accrued and fully vested at the time of the Executive’s
termination and rights under such plans protected by ERISA.

 

(d)         Except for any right the Executive may have under applicable law to
continue participation in the Company’s group health and dental plans under
COBRA, or any successor law, benefits shall terminate in accordance with the
terms of the applicable benefit plans based on the date of termination of the
Executive’s employment, without regard to any continuation of base salary or
other payment to the Executive following termination.  Notwithstanding anything
herein to the contrary, if the payment by the Company of the Benefits Payments
will subject or expose the  Company to taxes or penalties, the Executive and the
Company agree to renegotiate the provisions of Section 5(a)(ii) or 5(b)(iii), as
applicable, in good faith and enter into a substitute arrangement pursuant to
which the Company will not be subjected or exposed to taxes or penalties and the
Executive will be provided with payments or benefits with an economic value that
is no less than the economic value of the Benefits Payments.

 

(e)          Provisions of this Agreement shall survive any termination if so
provided in this Agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
Executive’s obligations under Section 3 of this Agreement and under the Employee
Non-Solicitation, Non- Competition, Confidential Information and Inventions
Assignment Agreement.  The obligation of the Company to make payments to the
Executive or on the Executive’s behalf under Section 5 of this Agreement is
expressly conditioned upon the Executive’s continued full performance of the
Executive’s obligations under Section 3 hereof, under the Employee
Non-Solicitation, Non-Competition, Confidential Information and Inventions
Assignment Agreement to be executed herewith, and under any subsequent agreement
between the Executive and the Company or any of its Affiliates relating to
confidentiality, non-competition, proprietary information or the like.

 

6.              Definitions.  For purposes of this agreement; the following
definitions apply:

 

6

--------------------------------------------------------------------------------


 

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 

“Change of Control” shall mean (i) the acquisition of beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly by any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
of securities of the Company representing a majority or more of the combined
voting power of the Company’s then outstanding securities, other than an
acquisition of securities for investment purposes pursuant to a bona fide
financing of the Company; (ii) a merger or consolidation of the Company with any
other corporation in which the holders of the voting securities of the Company
prior to the merger or consolidation do not own more than 50% of the total
voting securities of the surviving corporation; or (iii) the sale or disposition
by the Company of all or substantially all of the Company’s assets other than a
sale or disposition of assets to an Affiliate of the Company or a holder of
securities of the Company; notwithstanding the foregoing, no transaction or
series of transactions shall constitute a Change of Control unless such
transaction or series of transactions constitutes a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).

 

“Payment Commencement Date” shall mean the Company’s next regular payday for
executives that follows the expiration of sixty (60) calendar days from the date
the Executive’s employment terminates.

 

“Person” means an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

7.              Conflicting Agreements.  The Executive hereby represents and
warrants that her signing of this Agreement and the performance of her
obligations under it will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Executive’s obligations under
this Agreement.  The Executive agrees that he will not disclose to or use on
behalf of the Company any proprietary information of a third party without that
party’s consent.

 

8.              Withholding; Other Tax Matters.  Anything to the contrary
notwithstanding, (a) all payments required to be made by the Company hereunder
to Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation, and
(b) all severance payments and benefits payable pursuant to Sections 5(a) and
5(c) hereof shall be subject to the terms and conditions set forth on Exhibit A
attached hereto.

 

9.              Assignment.  Neither the Executive nor the Company may make any
assignment of this Agreement or any interest in it, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the Executive’s consent to one of its Affiliates or to any Person with
whom the Company shall hereafter affect a reorganization, consolidate with, or
merge into or to whom it transfers all or substantially all of its properties or
assets.  This Agreement shall inure to the benefit of and be binding upon the
Executive and the Company, and each of our respective successors, executors,
administrators, heirs and permitted assigns.

 

7

--------------------------------------------------------------------------------


 

10.       Severability.  If any portion or provision of this Agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.       Miscellaneous.  This Agreement, together with the Employee
Non-Solicitation, Non-Competition, Confidential Information and Inventions
Assignment Agreement, sets forth the entire agreement between the Executive and
the Company and replaces all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.  This Agreement may not be modified or amended, and no
breach shall be deemed to be waived, unless agreed to in writing by the
Executive and an expressly authorized representative of the Board.  The headings
and captions in this Agreement are for convenience only and in no way define or
describe the scope or content of any provision of this Agreement.  This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same
instrument.  This is a Massachusetts contract and shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the conflict-of-laws principles thereof.

 

12.       Notices.  Any notices provided for in this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service for overnight delivery or deposited in the
United States mail, postage prepaid, and addressed to the Executive at the
Executive’s last known address on the books of the Company or, in the case of
the Company, to it by notice to the Chairman of the Board of Directors, c/o
Verastem, Inc. at its principal place of business, or to such other addressees)
as either party may specify by notice to the other actually received.

 

[Rest of page intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first stated above.

 

THE EXECUTIVE

THE COMPANY

 

 

 

 

/s/ Julie B. Feder

 

/s/ Robert Forrester

Julie B. Feder

 

Robert Forrester

 

President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

Payments Subject to Section 409A

 

1.                                      Subject to this Exhibit A, any severance
payments that may be due under the Agreement shall begin only upon the date of
the Executive’s “separation from service” (determined as set forth below) which
occurs on or after the termination of Executive’s employment.  The following
rules shall apply with respect to distribution of the severance payments, if
any, to be provided to Executive under the Agreement, as applicable:

 

(a)                                  It is intended that each installment of the
severance payments under the Agreement provided under shall be treated as a
separate “payment” for purposes of Section 409A.  Neither the Company nor
Executive shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by
Section 409A.

 

(b)                                  If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments shall be made on the dates and terms set forth in the
Agreement.

 

(c)                                   If, as of the date of Executive’s
“separation from service” from the Company, Executive is a “specified employee”
(within the meaning of Section 409A), then:

 

(i)                                        Each installment of the severance
payments due under the Agreement that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when Executive’s
separation from service occurs, be paid within the short-term deferral period
(as defined under Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A and shall be paid on the dates and terms set
forth in the Agreement; and

 

(ii)                                     Each installment of the severance
payments due under the Agreement that is not described in this Exhibit A,
Section 1(c)(i) and that would, absent this subsection, be paid within the
six-month period following Executive’s “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of payments if and to the maximum extent that
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service).  Any installments that qualify for the
exception under

 

10

--------------------------------------------------------------------------------


 

Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Executive’s second taxable year following the taxable year in which
the separation from service occurs.

 

2.                                      The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
and in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this Exhibit A,
Section 2, “Company” shall include all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.

 

3.                                      The Company makes no representation or
warranty and shall have no liability to Executive or to any other person if any
of the provisions of the Agreement (including this Exhibit) are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section.

 

11

--------------------------------------------------------------------------------